Title: To George Washington from John Hancock, 10 November 1775
From: Hancock, John
To: Washington, George



Sir
Philadelphia Novr 10th 1775

By order of Congress I have the Honour to forward you the Inclos’d Resolutions this moment come into. The suddeness of this order and your Zeal for the Service supercedes all necessity of Recommending this measure to your particular Notice, have only to Add that Congress leave the Appointment of the persons to you.
A Variety of Business has Occurr’d, which has prevented a final Determination upon the Report of the Committee of Conference, as soon as perfected, the Result shall be Transmitted you. I have the honour to be with the utmost Respect and Esteem, Sir Your most Obedt servt

John Hancock President

